Johnson, Judge:
These appeals for reappraisement, consolidated at the trial, have been submitted on the following stipulation:
Mr. FitzGibbon : I move pencil numbers 271, 272, 273, and 274 on the September reappraisement calendar, be consolidated.
This goods was invoiced at a unit value, less 2 per cent, including case and packing.
It was entered at the same unit value, less 2 per cent, plus case and packing. It was appraised at the entered unit value, plus 10 per cent, less 2 per cent, plus ease and packing.
The Government now agrees that the proper dutiable value should be the entered unit value, plus 6 per cent, less 2 per cent, plus case and packing.
The Government and the plaintiff submit on that stipulation. They are not being represented by Stein & Shostak.
*588On this stipulation, I find that the foreign and export values, as said values are defined in section 402 (c) and (d) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, are the proper basis for the determination of the value of the merchandise involved herein and that said values are the entered unit values, plus 6 per centum, less 2 per centum, plus case and packing.
Judgment will be rendered accordingly.